DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6-9, 22-27, drawn to a method of orally administering one or more compositions to improve or maintain gastrointestinal health of an individual, method comprising: 
orally administering one or more cleanse compositions, wherein at least one of the cleanse compositions comprises: approximately 20 cc -40cc of magnesium sulfate; and approximately 4-5 oz of fruit juice, and wherein the fruit juice comprises blueberry juice; and 
orally administering one or more renew compositions after administration of the one or more cleanse compositions, wherein at least one of the renew compositions comprises fiber and probiotic,
wherein administration of the one or more renew compositions after the administration of the one or more cleanse compositions improves or maintains gastrointestinal health of an individual, 
classified in CPC A23L 33/16 {Dietetic products comprising inorganic salts}.


II. Claim 28, drawn to a gastrointestinal health kit to improve or maintain gastrointestinal health of an individual, the composition comprising: one or more cleanse compositions, wherein the one or more cleanse compositions comprises: approximately 20 -40 cc of magnesium sulfate; and approximately 4-5 ounces of fruit juice, and wherein the fruit juice comprises blueberry juice; and approximately 3/16 to approximately 1/4 teaspoon of stevia extract powder; and Inventor(s): FineAttorney Docket No.:8358-034001 Serial No. : 16/126,858Filed: 9/10/2018Page: 7of 9one or more renew compositions comprising at least one fruit derived fiber and at least one probiotic; wherein administration of the one or more renew compositions after the administration of at least one of the one or more cleanse compositions improves or maintains gastrointestinal health of an individual, classified in CPC A23l 33/16 {Dietetic products comprising inorganic salts}.

. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 10, 12, 15, 20, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.
Claims 1-4, 6-9, 7-9 and 21- 27 are examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21, 22 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “high efficacy strain”, but applicant’s disclosure does not define what applicant means by the term.  
Claim 21 depends on claim 1 and recites “further comprising: orally administering one or more maintenance composition, wherein the one or more maintenance compositions comprises fiber and probiotics.” (emphasis inserted)  The base claim requires “orally administering one or more renew compositions after administrations of the one or more cleanse compositions, wherein at least one of the renew compositions comprises fiber and probiotics”. (emphasis inserted).  The name of the compositions may be different, the compositions that are to be administered require identical components.  Applicant is reminded that the terms “renew” or “maintenance” are mere preamble which denote the intended future use and does not define a structural limitation.  No patentable weight is given to such terms.  See MPEP 2111.02.  It is not clear whether the same method step of administering the ‘renew” composition is to be repeated.  Similarly, claim 22 recites the substantially same limitation of claim 7.  
Claim 23 recites the limitation "the sweetener" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. 																																					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Epsom Salt (dailymed.nlm.nih.gov, revised on November 2017) in view of Brainard (US 20140044809 A1, published on February 13, 2014) and Ockerman (US 20140161878 A1, published June 12, 2012)
Epsom salt teaches that magnesium sulfate is a saline laxative and used for relief of occasional constipation as the product “generally produces bowel movement in ½ to 6 hours”.  See Uses; instant claims 24 and 25.  The reference teaches the daily dose of 10-30 grams for adults and children 12 years and over. See Direction. The reference further teaches to dissolve the dose in 8 ounces and water and suggests adding lemon juice to improve the taste.  See instant claim
Epsom salt fails to teach blueberry juice.  
Brainard teaches a composition for digestive system, comprising blueberry product such as blueberry fiber, blueberry fruit, blueberry extract, and the like.  The reference also teaches that a liquid dosage form can contain blueberry fruit in an amount ranging from about 0.1 %w/v to about 10 % w/v.  See [0008].  Such form of blueberry product inherently contains blueberry juice. The reference teaches that blueberry products (i.e., fiber, fruit, extract) are beneficially used to impart color or taste in the final product, “as well as assisting in relief of the digestive condition.” See [0034].  The reference also teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing.  See [0035].  The reference further teaches that blueberry fruit can be available as powder or in liquefied, frozen or concentrated form.  See [0038].  
Given the teachings in Epsom salt to add a fruit juice to improve the taste of the laxative composition comprising magnesium sulfate, one of ordinary skill in the art would have found it obvious to use commonly used flavoring ingredient to do so.  Using blueberry juice as motivated by Brainard would have been obvious as this reference teaches that blueberry is used to impart flavor and color in orally administered pharmaceutical compositions and capable of assisting in relief of the digestive condition.  Since Brainard teaches that blueberry fruit can be used as powder or in liquid composition, and Epsom Salt teaches that magnesium sulfate is provided as solid and mixed in water before use, one of ordinary skill in the art would have had a reasonable expectation of successfully producing an Epsom salt laxative composition with improved taste by mixing blueberry fruit of either form to make magnesium sulfate dissolved in water containing blueberry juice or blueberry juice which inherently contains water.  See instant claims 1 and 3. 
Regarding the amount of the magnesium sulfate and blueberry juice, adjusting the amounts for targeted laxative result and taste would have no more than routine experimentations by one of ordinary skill in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Epsom salt teaches using 10-30 grams (10-30 cc) of Epsom salt for adults and children over 12 years old in 8 ounces of water, while adding a fruit juice for taste. Since a fruit juice can be in any concentration, using a suitable amount of a fruit juice or blueberry juice for the desired taste would have been well within the skill in the art.  


Epsom Salt also fails to teach orally administering one or more renew compositions as defined in claim 1. 
 Ockerman discloses a probiotic composition comprising probiotics such as lactobcoccis lactus, lactobacillus rhamnosus) and dried fruits such as powder of blueberries.  See instant claims 7 and 9.   The reference teaches that probiotics is used to balance and maintain the intestinal flora and food digestion among other benefits.  See [0002-0003].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Epsom Salt and orally administer to the user a probiotic composition such as those disclosed by Ockerman to balance and maintain intestinal flora and provide health benefits. Since the reference teaches using dried fruit which is in the form of powder, it is viewed that the dried blueberry powder inherently contains fiber.  See instant claims 1, 26 and 27.  

Regarding claim 4, Brainard suggests using additional fruit extracts such as grape extracts.  Since Brainard teaches that reconstituting grape extracts would obviously generate grape juice, using grape extract as suggested by Brainard would meet the present limitation.  
Regarding claim 7, Ockerman teaches that dried fruit powder is used, and such powder inherently contains fiber. Although the reference doesn’t disclose whether such fiber comes are solid remnants of blueberries after juicing, the fiber from same fruit would be inherently the same regardless of how it is obtained.  Alternately, Brainard teaches that blue teaches that the fiber can contain juice or can be solid remains of the fruit after juice removal by pressing, thus using such fiber is obvious.  See [0035].  
Regarding 9, Ockerman teaches using Lactobacillus acidophilus, Bifidobacterium lactis, lactobacillus rhamnosus, etc.  See [0030].  
	Regarding claims 21 and 22, Ockerman teaches that the probiotic composition imparts the benefits of maintaining the balance of microflora in the intestine, thus repeated use of the composition to maximize the effect would have been obvious. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Epsom Salt, Brainard and Ockerman as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Koo et al. ("Pharmacological Effects of Green Tea on the Gastrointestinal System," European Journal of Pharmacology 500:177-184 2004) (“Koo” hereunder) and Higashiguchi et al. (US 20100330197 A1, published on December, 2010) (“Higashiguchi” hereunder). 
Epsom Salt fails to teach green tea. 
Koo teaches that green tea consumption reduces colorectal cancer risk; provides a protective effect on the gastrointestinal mucosa, reduces the absorption of fat and sugar, etc.  
Furthermore, Higashiguchi teaches that green tea is used as a flavoring agent in orally administered pharmaceutical composition. The reference teaches using “a taste component such as sodium chloride, sodium glutamate, fruit juice or the like, and flavors such as pineapple flavor, lemon flavor, orange flavor, coffee flavor, green-tea flavor, milk flavor or the like”. See [0117].  
It would have been obvious to one of ordinary skill in the art before the time of  filing of the present application to modify the teachings of Epsom Salt and add to the composition green tea as motivated by Koo and Higashiguchi.  The skilled artisan would have been motivated to do so, as Koo teaches that green tea consumption lowers the risk of colorectal cancer and protects the gastrointestinal mucosa and reduces the absorption of fat and sugar, and Higashiguchi teaches that green tea is used as a flavoring agent in pharmaceutical art.  Since Epsom Salt teaches using a flavoring agent such as lemon juice, the skilled artisan would have had a reasonable expectation of successfully producing an Epsom Salt composition with green tea flavor and improved health benefits.  

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Epsom Salt, Brainard as applied to claims 1, 3, 4, 7, 9, 21, 22 and 24 - 27 above, and further in view of Taniguchi et al. (US 20160008392 A1, published on January 14, 2016) (“Taniguchi” hereunder). 
Epsom Salt fails to teach stevia.
Taniguchi teaches stevia extract is or enzyme treated stevia is a high intensity sweetener used in orally administered pharmaceutical compositions.  See [0018].  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Epsom Salt and add to the composition stevia as motivated by Taniguchi.  The skilled artisan would have been motivated to do so with a reasonable expectation of successfully improving the testate of the cleansing composition as 1) Epsom Salt teaches adding a flavoring agent to improve the taste; and 2) Taniguchi teaches that stevia is a well-known high intensity sweetener used to improve tastes of orally administered pharmaceutical compositions.  
Regarding claim 23, 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617